Exhibit 99.2 Equity One, Inc. Supplemental Information Package March 31, 2011 Equity One, Inc. 1600 N.E. Miami Gardens Drive North Miami Beach, Florida 33179 Tel: (305) 947-1664Fax: (305) 947-1734 www.equityone.net Equity One, Inc. SUPPLEMENTAL INFORMATION March 31, 2011 (unaudited) TABLE OF CONTENTS Page Overview Analyst Coverage 3 Disclosures 4 Summary Financial Results and Ratios 5 Assets, Liabilities, and Equity Condensed Consolidated Balance Sheets 6 Market Capitalization 7 Debt Summary 8 Consolidated Debt Maturity Schedule 9 Income, EBITDA, and FFO Condensed Consolidated Statements of Income 10 Pro Forma Financial Information for Discontinued Operations 11-12 Net Operating Income 13 EBITDA 14 Consolidated Statements of Funds from Operations 15 Additional Disclosures 16 Leasing Data Tenant Concentration - Top Twenty Tenants 17 Recent Leasing Activity 18 Shopping Center Lease Expiration Schedules - All Tenants, Anchors, Shops 19-21 Shopping Center Lease Expiration Graph 22 Property Data Annual Minimum Rent of Operating Properties by Metro/Region Breakout 23 Property Status Report 24-33 Real Estate Acquisitions and Dispositions 34 Real Estate Developments and Redevelopments 35 Debt Schedule Detail Consolidated Debt Summary - Property Mortgage Detail 36-37 Consolidated Debt Summary - Unsecured Notes, Lines of Credit, and Total 38 Joint Venture Supplemental Data 39-43 EQUITY ONE, INC ANALYST COVERAGE As of March 31, 2011 Barclays Capital Ross Smotrich (212) 526-2306 Ryan Bennett (212) 526-5309 BMO Capital Markets Paul Adornato (212) 885-4170 Citigroup Global Markets Michael Bilerman (212) 816-1383 Quentin Velleley (212) 816-6981 Cowen & Company James Sullivan (646) 562-1380 Credit Suisse Andrew Rosivach (415) 249-7942 Deutsche Bank Vin Chao (212) 250-6799 Green Street Advisors Laura Clark (949) 640-8780 ISI Group Steve Sakwa (212) 446-9462 JP Morgan Securities Inc. Michael W. Mueller, CFA (212) 622-6689 Joseph Dazio (212) 622-6416 Keefe, Bruyette & Woods Benjamin Yang (415) 591-1631 Macquarie Capital (USA) Inc. Ki Bin Kim (212) 231-6386 Bank of America/Merrill Lynch Craig Schmidt (646) 855-3640 Morgan Stanley Paul Morgan (212) 761-8576 Raymond James & Assoc. Paul D. Puryear (727) 567-2253 R.J. Milligan (727) 567-2660 Royal Bank of Canada Richard Moore (440) 715-2646 Wes Golladay (440) 715-2650 Stifel, Nicolaus & Co., Inc. Nathan Isbee (443) 224-1346 Miller Tabak Tom Mitchell (212) 370-0040 x8163 UBS Ross Nussbaum (212) 713-2484 Wells Fargo Jeffrey Donnelly (617) 603-4262 Page 3 EQUITY ONE, INC. DISCLOSURES As of March 31, 2011 Forward Looking Statements Certain information contained in this Supplemental Information Package constitutes forward-looking statements within the meaning of the federal securities laws.Although Equity One believes that the expectations reflected in such forward-looking statements are based upon reasonable assumptions, it can give no assurance that these expectations will be achieved.Factors that could cause actual results to differ materially from current expectations include changes in macro-economic conditions and the demand for retail space in Californiga, Florida, Georgia, Massachusetts, New York, and the other states in which Equity One owns properties; the continuing financial success of Equity One's current and prospective tenants; continuing supply constraints in its geographic markets; the availability of properties for acquisition; the success of its efforts to lease up vacant space; the effects of natural, man-made, and other disasters; the ability of Equity One to successfully integrate the operations and systems of acquired companies and properties; and other risks, which are described in Equity One's filings with the Securities and Exchange Commission. Basis of Presentation The information contained in the Supplemental Information Package does not purport to disclose all items required by GAAP. The Company's Form 10-K for the year ended December 31, 2010 and Form 10-Q for the period ended March 31, 2011, should be read in conjunction with this Supplemental Information Package.The results of operations of any property acquired are included in our financial statements since the date of its acquisition, although such properties may be excluded from certain metrics disclosed in this Supplemental Information Package. EBITDA is a widely used performance measure and is provided as a supplemental measure of operating performance. We compute EBITDA as the sum of net income before extraordinary items, depreciation and amortization, income taxes, interest expense, gain (loss) on disposal of income producing properties, gain (loss) on debt extinguishment, gain (loss) on sale of securities, bargain purchase gain and impairment of real estate.Given the nature of the Company's business as a real estate owner and operator, the Company believes that the use of EBITDA as opposed to earnings in various financial ratios is helpful to investors as a measure of our operational performance because EBITDA excludes various items included in earnings that do not relate to or are not indicative of our operating performance, such as gains and losses on sales of real estate and real estate related depreciation and amortization, and includes the results of operations of real estate properties that were sold or classified as real estate held for sale either during or subsequent to the end of a particular reporting period, which are included in earnings on a net basis. Accordingly, we believe that the use of EBITDA as opposed to earnings in various ratios provides a meaningful performance measure as it relates to our ability to meet various coverage tests for the stated periods. EBITDA should not be considered as an alternative to earnings as an indicator of our financial performance, or as an alternative to cash flow from operating activities as a measure of our liquidity.Our computation of EBITDA may differ from the methodology utilized by other companies to calculate EBITDA.Investors are cautioned that items excluded from EBITDA are significant components in understanding and assessing the Company's financial performance. Use of Funds from Operations as a Non-GAAP Financial Measure We believe Funds from Operations (FFO) (combined with the primary GAAP presentations) is a useful supplemental measure of our operating performance that is a recognized metric used extensively by the real estate industry, particularly REITs. NAREIT stated in its April 2002 White Paper on FFO, "Historical cost accounting for real estate assets implicitly assumes that the value of real estate assets diminishes predictably over time.Since real estate values have historically risen or fallen with market conditions many industry investors have considered presentations of operating results for real estate companies that use historical cost accounting to be insufficient by themselves."FFO, as defined by NAREIT, is "net income (computed in accordance with GAAP), excluding (gains or losses) from sales of property, plus depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Adjustments for unconsolidated partnerships and joint ventures will be calculated to reflect funds from operations on the same basis." We believe that financial analysts, investors and stockholders are better served by the presentation of comparable period operating results generated from our FFO measure.Our method of calculating FFO may be different from methods used by other REITs and accordingly, may not be comparable to such other REITs.FFO is presented to assist investors in analyzing our operating performance. FFO (i) does not represent cash flow from operations as defined by GAAP, (ii) is not indicative of cash available to fund all cash flow needs, including the ability to make distributions, (iii) is not an alternative to cash flow as measure of liquidity, and (iv) should not be considered as an alternative to net income (which is determined in accordance with GAAP) for purposes of evaluating our operating performance. We believe net income is the most directly comparable GAAP measure to FFO. Page 4 EQUITY ONE, INC. SUMMARY FINANCIAL RESULTS AND RATIOS For the three months ended March 31, 2011 and 2010 (unaudited) (in thousands, except per share data) For the three months ended Mar 31, 2011 Mar 31, 2010 Summary Financial Results Total revenues* $ $ EBITDA (see page 14) Property net operating income General & administrative expenses (G&A)* - Adjusted (1) Net income attributable to Equity One $ $ Net income per diluted share Funds from operations (FFO) $ $ FFO per diluted share Total dividends paid per share $ $ Weighted average diluted shares Summary Operating and Financial Ratios Core shopping center portfolio occupancy at end of period (see pages 24-33) % % Same-property shopping center portfolio occupancy at end of period % % Same-property NOI growth - cash basis (see page 13) % -3.6 % NOI margin (see page 13) % % Expense recovery ratio* % % New, renewal and option rent spread - cash basis (see page 18) -4.3
